DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed 10/5/2021 is acknowledged.   Clams 1-19, 22, 24, and 34 have been canceled.  Claim 20 and 31 have been added.  Claim 35 has added.  Claims 20-21, 23, 25-33 and 35 are pending.  All of the arguments have been thoroughly reviewed and considered.  
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
Status of the rejections
The status of the previous rejections are as follows:
(a)	The claim rejection under 35 USC 112 second paragraph directed to the claims 22 and 34 is withdrawn in view of applicant’s cancellation of the claims.   
(b)	The prior art rejection under 35 USC 102 directed to the claims 20-24 and 26-34  is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims. 
(c)	The prior art rejection under 35 USC 103 directed to the claims 25 and 34 is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims.

TNE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 102

The following are new grounds of rejections necessitated by Applicant's amendments. Although the claims were previously rejected as being anticipated and/or unpatentable over the same reference(s), Applicant's amendments have necessitated the inclusion of new grounds of rejections in this Office action.  It is noted that, to the extent that they apply to the present rejection; Applicant's arguments are addressed following the rejection.
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 20-21, 23 and 26-33 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fang et al (US 20070009925, effective filing date May 5, 2005; Fang used interchangeably herein).
	Regarding claim 20, Fang teaches a composition comprising a set of primers, wherein at least one of the primers comprises a primer-binding site upstream from the sequence-specific binding portion (target-specific portion) (e.g., [0031], [0048] and 
	Beginning at para. [0048], Fang teaches amplification compositions of the current teachings comprise a primer set, for example but not limited to a target-specific primer set, a second amplification product primer set, a third amplification product primer set, a fourth amplification product primer set, a fifth amplification product primer set, a sequencing primer set, or combinations thereof. In some embodiments, a primer or a sequencing primer is employed to generate a single-stranded amplification product, for example but not limited to a single-stranded amplification product or a family of sequencing fragments. Primer sets of the current teachings typically comprise a forward primer and a corresponding reverse primer. In some embodiments, a target-specific primer set further comprises a second forward primer, e.g., a forward target-specific primer, a corresponding second forward primer, and a corresponding reverse target-specific primer.  [0049] In some embodiments, a primer comprises a tail portion comprising a primer-binding site or its complement, a promoter sequence or its complement, an affinity tag, a hybridization tag, a mobility modifier, or combinations thereof. In some embodiments, a promoter sequence comprises a multiplicity of different promoter sequences, for example but not limited to, a T7 RNA polymerase binding site, an SP6 RNA polymerase binding site, and a T3 polymerase binding site. [0050] In some embodiments, a primer does not comprise a tail portion. In some embodiments, a primer comprises a reporter group, an affinity tag, a primer-binding site or its complement, a 
	Fang teaches beginning at para. [0066], In some embodiments, a primer and/or an amplification product comprise an affinity tag. In some embodiments, an affinity tag comprises a reporter group. In certain embodiments, affinity tags are used for separating, are part of a detecting means, or both. 
[0067] In some embodiments, a primer and/or an amplification product comprises a hybridization tag, a hybridization tag complement, or both. In certain embodiments, the same hybridization tag is used with a multiplicity of different elements to effect bulk separation and/or capture surface attachment.  In certain embodiments, a hybridization tag complement comprises a reporter group, a mobility modifier, a reporter probe-binding portion (for example but not limited to a sequence that selectively hybridizes with a TaqMan.RTM. probe or other nuclease probe, a molecular beacon probe or other hybridization probe, a scorpion primer or other extension primer, and so forth), or combinations thereof. 
	 Fang also teaches in some embodiments  that the tag sequence can be located internally [0069] or wherein a part of the primer binding site can serve as a tag ([0068]).  With regards to the sequence-specific binding portion, Fang teaches wherein the sequence-specific or target-specific regions comprise of genomic DNA ([0007], [0059], [0062] or genomic sample [0139). Fang teaches that the primer binding sites may be at or near the 5’- or left end of the polynucleotide when it is associated with a forward primer 
	Regarding claim 21-23, Fang teaches wherein the composition comprises a forward primer and a reverse primer [0010], wherein the primers may comprise an identifiable tag and wherein one or more primers may comprise of different tags to minimize self-hybridization or cross-hybridization ([0067]) and wherein the tags are identifier tags or zip-codes [0066]-[0068].  
	Regarding claim 26, Fang et al teach wherein the length of the primer binding site may comprise ~18 nucleotides [0141] and e.g., Table 1).
	Regarding claim 27, Fang et al teach wherein the length of the target specific sequence is ~20 nucleotides in length (see e.g., Table 1).
	Regarding claim 28-33, Fang teaches wherein the primer site is for a sequencing primer ([0032] and [0051]) and wherein the sequencing is a high-throughput sequencing reaction which may comprise bi-directional sequencing or sequencing-by-synthesis or  solid-phase sequencing ([0093], [0103] and sequencing associated with a microarray or bead array [0093, [[0117]). Thus, Fang meets the limitations of the claims as broadly written.
Response to Arguments
4.	Applicant traverses the rejection on the following ground:  Applicant states that Fang teaches that “Fang teaches that “the tags are identifier tags or zip-codes”.  Applicant states that that the tag disclosed by Fang et al at [0067] are directed to primers comprising a hybridization tag, a hybridization complement  or both.   Applicant states that cites passages from Fang [0067 and states that the hybridization tags of Fang are not for 
5.	All of the amendment and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow: The examiner acknowledges Applicant’s arguments but notes that the arguments are not fully commensurate in scope with the claims.  Firstly, the claims are directed to a composition and not a method.  The components of the composition such as the tag is not defined in terms of structure but rather in terms of the intended use of the  tag.  The  newly added limitation “for nucleic acid and/or sample identification upon sequencing” is not a structural feature of the tag but rather the intended use of the tag when used in a sequencing reaction.  MPEP discloses that typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim or some manipulative difference is imposed by the use or result on the action recited in the claim (MPEP 2111).
	In this case, the specification defines at para. [0031]: “[T]agging" refers to the addition of a tag or label to a nucleic acid in order to be able to distinguish it from a second or further nucleic acid. Tagging can be performed, for example, by the addition of a sequence identifier during amplification by using tagged primers or by any other means known in the art. Such a sequence identifier can be a unique base sequence of varying but defined length uniquely used for identifying a specific nucleic acid sample. Typical example are ZIP sequences.

	In response to Applicant’s arguments concerning the single embodiment of Fang associated with hybridization tags, this argument is not persuasive because MPEP 2123 states “[A] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").” Thus arguments are not found persuasive to the rejection in view of Fang et al.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 25 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang as previously applied above for the claims  in view of Wong (US 5935793, August 1999).   

	Fang do not expressly teach wherein the tag comprises 2, 3, 4 or 5 nucleotides.
	Wong teaches polynucleotide mixture comprising a plurality of primer-tag-primer polynucleotides each comprising a first primer sequence, an identifier tag sequence linked to the 3'-side of the first primer sequence, and a second primer sequence linked to the 3'-side of the tag sequence, wherein the first primer sequences are identical to each other, the identifier tag sequence in each primer-tag-primer polynucleotides differs from the tag sequence in every other primer-tag-primer polynucleotide, and the second primer sequences are identical to each other. The invention also contemplates a sequencing fragment mixture comprising a plurality of different-sequence sequencing fragments derived from a plurality of different sample polynucleotide templates, each different-sequence sequencing fragment containing (1) a template-complement region derived from a selected sample template fragment and having a pre-determined base-type located at the 3'-end of the associated fragment, and (2) at the 5'-end of the fragment, a primer-tag-primer region containing (i) a first primer sequence, (ii) an identifier tag sequence linked to the 3'-side of the first primer sequence, and (iii) a second primer sequence linked to the 3'-side of the tag sequence, wherein the first primer sequences in the sequencing fragments are identical to each other, the second primer sequences in 
	Wong teaches wherein the composition comprises a plurality of identifier tags which are used to uniquely identify the sample fragment or template to which each tag is attached or is otherwise associated with. In addition, the tag sequences may also be used to identify the terminating base-type(s) of the sequencing fragments containing such tags. Wong teaches the sequences of the identifier tags range from 15 to 25 nucleotides in length, although longer or shorter sequences may also be used. For example, an identifier tag can consist of a unique sequence of 10 nucleotides that is flanked on each side by short, non-unique nucleotide sequences (e.g., each 3 to 5 nucleotides in length) (col. 7, line 45 to col. 8, line 10).   
	Regarding claim 35, Fang teaches at para. [0048], Fang teaches amplification compositions of the current teachings comprise a primer set, for example but not limited to a target-specific primer set, a second amplification product primer set, a third amplification product primer set, a fourth amplification product primer set, a fifth amplification product primer set, a sequencing primer set, or combinations thereof. In some embodiments, a primer or a sequencing primer is employed to generate a single-stranded amplification product, for example but not limited to a single-stranded amplification product or a family of sequencing fragments. Primer sets of the current teachings typically comprise a forward primer and a corresponding reverse primer. In some embodiments, a target-specific primer set further comprises a second forward primer, e.g., a forward target-specific primer, a corresponding second forward primer, and a corresponding reverse target-specific primer.  [0049] In some embodiments, a primer comprises a tail portion comprising a primer-binding site or its complement, a promoter sequence or its complement, an affinity tag, a hybridization tag, a mobility modifier, or combinations thereof. In some embodiments, a promoter sequence comprises a multiplicity of different promoter sequences, for example but not limited to, a T7 RNA polymerase binding site, an SP6 RNA polymerase binding site, and a T3 polymerase binding site. [0050] In some embodiments, a primer does not comprise a tail portion. In some embodiments, a primer comprises a reporter group, an affinity tag, a primer-binding site or its complement, a promoter sequence or its complement, a hybridization tag, a mobility modifier, or combinations thereof.
	Wong et al teaches polynucleotide mixture comprising a plurality of primer-tag-primer polynucleotides and first and second primers sequences having tag sequences (col. 3-6, see also claims 14-16).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the primers of the composition of Fan to encompass tag sequences having any desired length, including those comprising shorter length as suggested by Wong.  Such modification of the tag sequences are within the ordinary artisan capabilities and would not negatively alter or modify the use of such oligonucleotides in amplification,  sequencing or sequencing by hybridization suggested by Wong.   Further Fang recognizes the suitability of the various tag, such as taught by Wong for the intended  prima facie obvious in the absence of secondary consideration.
	
Conclusion
9.	No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637